United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Miracle et al.			:
Application No. 15/800,111			:	Decision on Petition
Filing Date: November 1, 2017		:				
Attorney Docket No. 14578ML		:


This is a decision on the petition under 37 C.F.R. § 1.183 filed January 24, 2022, which requests waiver of the requirement of 37 C.F.R. § 1.321(d) that the references listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth in 37 C.F.R.         § 1.104(c)(4)(ii). 

The petition fee of $420 set forth in 37 C.F.R. § 1.17(f) for the petition under 37 C.F.R. § 1.183 was received on January 24, 2022.



For the reasons set forth below, the petition under 37 C.F.R. § 1.183 is DISMISSED.


BACKGROUND

The Proctor & Gamble Company is the applicant.

On October 22, 2021, the Office issued a final Office action addressing the pending claims (Claims 1-3 and 17-20).  

The Office action maintains a prior rejection of all of the pending claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 
No. 9,982,221.  

The Office action also states (emphasis added):

The provisional rejection of claims 1-3 and 17-20 on the ground of nonstatutory
double patenting as being unpatentable over claims 1-20 of copending Application      No. 15/800,098, claims 1-22 of copending Application No. 15/800,100, claims 1-20 of copending Application No. 15/800,101 (now U.S. Patent No. 10,377,976), claims 1-20 of copending Application No. 15/800,109 (now U.S. Patent No. 10,385,294), claims 1-19 of
copending Application No. 15/800,118, claims 1-11 and 14-20 of copending Application No. 15/800,121, claims 1-3, 6-12 and 16-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1-2, 8-10 and 16-29 of copending Application No. 15/963,147 (now U.S. Patent No. 10,723,982), claims 1-4 and 17-19 of copending Application No. 16/157,115 (now U.S. Patent No. 11,142,727), claims 1 and 4-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-22 of 

copending Application No. 16/157,127, claims 1-4 and 9-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-4 and 6-20 of copending Application No. 16/157,126, claims 1-4 and 17-19 of copending Application No. 16/157,116 (now U.S. Patent No. 11,046,920), claims 1-3 and 6-13 of copending Application No. 16/163,193 (now U.S. Patent No. 11,053,392), claims 1 and 3-20 of copending Application No 15/800,114 (now U.S. Patent No. 10,676,699), and claims 1, 12-13 and 15 of copending Application No. 15/800,099 is maintained for the reasons of record.

On January 24, 2022, applicant filed the present petition and a terminal disclaimer based on a joint research agreement under 37 CFR 1.321(d) listing the following patents:

(1)	U.S. Patent No. 9,982,221;
(2)	U.S. Patent No. 10,851,329; 
(3)	U.S. Patent No. 10,723,982; and
(4)	U.S. Patent No. 11,053,392.  

The petition requests waiver of the requirement in 37 C.F.R. § 1.321(d) that the references listed in the terminal disclaimer filed with the petition be disqualified as prior art as set forth in 37 C.F.R. § 1.104(c)(4)(ii).   

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. § 102 states, in pertinent part,

	(a)	NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—	
********
(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or
 deemed published under section 122(b), in which the patent 
or application, as the case may be, names another inventor and 
was effectively filed before the effective filing date of the 
claimed invention.
(b)	EXCEPTIONS.—
		********
(2)	DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
			********
(C)	the subject matter disclosed and the claimed invention, 
not later than the effective filing date of the claimed invention, were owned by the same person or subject 
to an obligation of assignment to the same person.
(c)	COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have 
been owned by the same person or subject to an obligation of assignment to the 
same person in applying the provisions of subsection (b)(2)(C) if—
(1) 	the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to 
a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) 	the claimed invention was made as a result of activities 
undertaken within the scope of the joint research agreement; 
and
(3)  	the application for patent for the claimed invention discloses 
or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.104(c)(4)(ii) states,

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) 
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) 	The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by 
or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope 
of the joint research agreement; and
(B) 	The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.321(d) states,

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1) 	Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) 	Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of 
this section if filed in a reexamination proceeding; and 
(3) 	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.
 
37 C.F.R. § 1.183 states,

In an extraordinary situation, when justice requires, any requirement of the regulations 
in this part which is not a requirement of the statutes may be suspended or waived by 
the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

The present petition filed under 37 C.F.R. § 1.183 requests waiver of the requirement in            37 C.F.R. § 1.321(d) that the references1 listed in the terminal disclaimer filed on January 24, 2022, be disqualified as prior art as set forth in 37 C.F.R. § 1.104(c)(4)(ii).  

The petition states,

Without the suspension or waiver of the requirement under 37 CFR 1.321(d) that a reference in a terminal disclaimer needs to be prior art in order to file a terminal disclaimer under 37 CFR 1.321(d), Applicant’s right to a patent issuing from the present application will be unjustly withheld. Accordingly, Applicant respectfully submits that for the above extraordinary situation, suspension or waiver of said requirement under    37 CFR 1.321(d) is warranted.

The petition under 37 C.F.R. § 1.183 has been fully considered.

A review of the record reveals that the language in the terminal disclaimer under 37 C.F.R.
§ 1.321(d) filed January 24, 2022 is improper. Specifically, each of the reference patents listed in the first paragraph of the terminal disclaimer is not modified by the clause “as the term of the each of the reference patents is presently shortened by any terminal disclaimer.” In addition, the second paragraph refers a “prior patent” whereas the first paragraph refers to “reference patents” and it is unclear if the prior patent is one of the reference patents listed in the first paragraph. The requirement in 37 C.F.R. § 1.321(d) for the reference to be disqualified as prior art can only be waived where the requirements in 37 C.F.R. § 1.104(c)(4)(ii) to establish existence of a joint research agreement have been met and the terminal disclaimer otherwise complies with all of the requirements of 37 C.F.R. § 1.321(d) (except for the reference(s) being disqualified as prior art for which waiver is being presently requested). 

Applicant has met the requirements in 37 C.F.R. § 1.104(c)(4)(ii) to establish the existence of a joint research agreement between the parties who developed the subject matter of the references and the parties who made the claimed invention in the instant application. Specifically, applicant has met the requirements to establish the existence of a joint research agreement (“JRA”) in accordance with 37 C.F.R. § 1.104(c)(4)(ii) by:

(1)	Submitting a statement on January 24, 2022, that the subject matter disclosed in the references listed in the terminal disclaimer under 37 CFR 1.321(d) was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement, and
(2)	Amending the specification on January 24, 2022, to name the parties to the JRA. The fee for an amendment to name the parties to the JRA as set forth in 37 CFR 1.71(g)(2) was not required because the amendment was submitted before a first office action after the filing of the request for continued examination on January 24, 2022. 
	 
With respect to each of the four patent references, a terminal disclaimer can be filed under         37 C.F.R. § 1.321(d) without the need for relief under 37 C.F.R. § 1.183 if the reference is prior art under 35 U.S.C. § 102(a)(2) that can be disqualified as prior art pursuant to 37 C.F.R. 
§ 1.104(c)(ii)(4). The petition fails to explain why each of the references is not prior art under 
35 U.S.C. § 102(a)(2) that can be disqualified as prior art under 37 C.F.R. § 1.104(c)(ii)(4).  Justice does not require waiver of the requirement if applicant is capable of satisfying the requirement.

For the reasons set forth in this decision, the present petition is dismissed.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f). If reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.183.”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision. Applicant must file the following with the request for reconsideration: a terminal disclaimer under 37 C.F.R. § 1.321(d) listing references that are not prior art and an explanation as to why the references listed in the terminal disclaimer are not prior art in the renewed petition. A new terminal disclaimer fee will not be required. 

CONCLUSION

1. 	The petition filed on January 24, 2022, under 37 C.F.R. § 1.183 is dismissed. 

2.	The terminal disclaimer filed on January 24, 2022 will be forwarded to the paralegal staff for processing.	

3.	Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions 





    
        
            
    

    
        1 The references are U.S. Patent No. 9,982,221; U.S. Patent No. 10,851,329; U.S. Patent No. 10,723,982; and
        U.S. Patent No. 11,053,392.